FILED
                            NOT FOR PUBLICATION                            DEC 16 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30011

               Plaintiff - Appellee,             D.C. No. 1:13-cr-00160-PA

  v.
                                                 MEMORANDUM*
SERGIO RAMOS-LOPEZ, a.k.a. Jose
Luis Naranjo,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                           Submitted December 9, 2014**

Before:        WALLACE, LEAVY, and BYBEE, Circuit Judges.

       Sergio Ramos-Lopez appeals from the district court’s judgment and

challenges the 87-month sentence imposed following his guilty-plea conviction for

illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Ramos-Lopez contends that his sentence is substantively unreasonable

because the district court gave undue weight to his stale drug trafficking and

robbery convictions, and failed to give sufficient weight to his history and

characteristics, including his drug addiction. He also argues that the sentence is

longer than necessary to afford adequate deterrence and to protect the public. The

district court did not abuse its discretion in imposing Ramos-Lopez’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The 87-month sentence in the

middle of the Guidelines range is substantively reasonable in light the 18 U.S.C.

§ 3553(a) sentencing factors and the totality of the circumstances, including

Ramos-Lopez’s criminal and immigration history. See id.

      AFFIRMED.




                                          2                                      14-30011